IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMEEL MUHAMMAD,                       §
                                       §     No. 7, 2020
             Defendant Below,          §
             Appellant,                §     Court Below—Superior Court
                                       §     of the State of Delaware
             v.                        §
                                       §     Cr. ID. Nos: 1904007225(N)
STATE OF DELAWARE,                     §                  1905000605(N)
                                       §                  1905000911(N)
             Appellee.                 §

                          Submitted: November 17, 2021
                          Decided:   January 20, 2022

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en banc.

                                    ORDER

      This 20th day of January, 2022, the Court has considered the parties’ briefs,

the record on appeal, and the argument of counsel, and it appears that:

      (1)    In this criminal appeal, Jameel Muhammad, who entered guilty pleas

and was sentenced with the assistance of an Office of Defense Services (“ODS”)

lawyer, contends that the Superior Court violated his right to self-representation by

forcing him to utilize the ODS lawyer despite his earlier knowing, intelligent, and

voluntary waiver of his right to counsel.

      (2)    In the summer of 2019, a New Castle County grand jury returned two

indictments charging Muhammad with eight felonies and two misdemeanors.
      (3)   In the first indictment, Muhammad was charged with two counts of

human trafficking and two counts of forced sexual servitude. This order refers to

the first indictment as the “Trafficking Case.” Muhammad’s arrest in this case

followed statements to police by two individuals who admitted that they worked as

prostitutes under Muhammad’s supervision and control. One of the reporting

individuals alleged that Muhammad would beat her if she did not make a specified

amount of money for him on a daily basis. If convicted on all counts under this

indictment, Muhammad faced 100 years of Level V incarceration, eight of which

would have been mandatory—that is, they could not be suspended.

      (4)   In the second indictment, Muhammad was charged with numerous drug

offenses, including three counts of drug dealing. This order refers to the second

indictment as the “Drug Cases.” Under those counts, the indictment alleged that

Muhammad possessed with intent to deliver 20 grams or more of cocaine on April

10, 2019, and that, on May 2, 2019, he possessed with intent to deliver

methamphetamine and cocaine.

      (5)   Muhammad was arrested for the April offenses after police officers

encountered him in a motel room in Newark, Delaware. A search of that room

uncovered, among other things, $3,164.00 in United State currency, crack cocaine,

marijuana, and paraphernalia typically used to smoke crack cocaine and package

heroin.

                                       2
      (6)   The May charges were the product of a controlled purchase the police

had arranged with the assistance of a confidential informant. When Muhammad

arrived where the transaction was to occur, the police arrested him, finding

methamphetamine in his lap and a large amount of cash on his person. A search of

Muhammad’s sport utility vehicle uncovered two bags containing crack cocaine.

      (7)   If convicted on all counts in the Drug Cases, Muhammad faced 42 years

of Level V incarceration, two of which would have been mandatory. Thus, if

convicted on all counts under both indictments, Muhammad faced 142 years of

Level V incarceration, and ten of those years would have been mandatory.

      (8)   Muhammad was on probation when he was arrested in April and May

of 2019.

      (9)   Before the indictments were filed, and in particular when Muhammad’s

cases were pending in the Court of Common Pleas for preliminary-hearing purposes,

Muhammad made it known that he was not pleased with the ODS lawyer assigned

to his case. In this Order, we refer to the ODS lawyer as Trial Counsel. In fact,

when Muhammad appeared in the Court of Common Pleas for his preliminary

hearing on the drug charges arising from his April arrest, the Court of Common Pleas

“released” Trial Counsel from representing Muhammad at that stage of the




                                         3
proceedings1 and told Muhammad that he would either have to hire private counsel

or represent himself.2

       (10) Two days after the indictment in the Drug Cases was filed, Trial

Counsel filed a motion to withdraw as counsel in the Superior Court, but only as to

the Trafficking Cases.         In the motion, Trial Counsel advised the court that

Muhammad had “expressed to the Court of Common Pleas, to Counsel, and to

Counsel’s supervisors that [Muhammad] wishes [Trial Counsel] to be removed from

this case.”3

       (11) At the outset of the hearing on Trial Counsel’s motion to withdraw,

Muhammad told the court that “he did not necessarily want to represent himself, but

rather he did not wish Trial Counsel to represent him.”4                     This theme—that

Muhammad would prefer to be represented by counsel, just not Trial Counsel—

recurs throughout the relevant interactions between Muhammad and the trial court.

       (12) The Superior Court then conducted a colloquy with Muhammad to

determine whether Muhammad was knowingly and intelligently waiving his right to

counsel. It is undisputed that this colloquy satisfactorily adhered to the guidelines




1
  App. to Opening Br. at A116.
2
  Id. at A115.
3
  Id. at A237.
4
  Opening Br. at 15. App. to Opening Br. at A242–243 (“This is my first time being heard, and I
never stated that I want to go pro se in my preliminary hearing phase under another jurisdiction. I
stated that I would go pro se if I couldn’t get proper representation or whatever.”)
                                                4
this Court adopted in Briscoe v. State5 for determining whether a defendant is

knowingly and intelligently waiving his Sixth Amendment right to counsel.

Satisfied with Muhammad’s responses during the colloquy, the court concluded that

Muhammad had knowingly, voluntarily, and intelligently waived his right to counsel

and granted Trial Counsel’s motion to withdraw.

       (13) At this juncture, therefore, Muhammad was proceeding pro se as to the

Trafficking Case, but was still represented by Trial Counsel in the Drug Cases. That

Trial Counsel still represented Muhammad in the Drug Cases was confirmed by Trial

Counsel’s September 16, 2019 letter to the court stating that, despite a recently filed

federal lawsuit in which Muhammad had named Trial Counsel as a defendant—a

stratagem apparently designed to create a conflict of interest so that other counsel

would be assigned to Muhammad’s case—“it [was] not [ODS’s] intention to re-

assign or declare a conflict[]”6 in the Drug Cases.




5
  Briscoe v. State, 606 A.2d 103, 106 (Del. 1992) (adopting guidelines enunciated by the United
States Court of Appeals for the Third Circuit in United States v. Welty, 674 F.2d 185 (3d Cir.
1982). Under the Briscoe/Welty guidelines, the trial court should advise the defendant: (1) that the
defendant will have to conduct his defense in accordance with the rules of evidence and criminal
procedure, rules with which he may not be familiar; (2) that the defendant may be hampered in
presenting his best defense by his lack of knowledge of the law; (3) that the effectiveness of his
defense may well be diminished by his dual role as attorney and accused; (4) the nature of the
charges; (5) the statutory offenses included within them; (6) the range of allowable punishments
thereunder; (7) possible defenses to the charges and circumstances in mitigation thereof; and (8)
all other facts essential to a broad understanding of the whole matter.
6
  App to Opening Br. at A260.
                                                 5
       (14) On October 8, 2019, Muhammad was arraigned in both the Trafficking

Case and the Drug Cases. The record is not clear as to whether Trial Counsel

attended the arraignment, but we must assume that, if he did, his appearance was

limited to the Drug Cases, his motion to withdraw from the Trafficking Case having

been previously granted. It is clear, however, that as of the October 8 arraignment

the Superior Court was confused regarding the status of Muhammad’s

representation—a confusion that was caused in no small part by Muhammad’s

equivocation.

       (15) On the day before the arraignment, a Superior Court judicial case

manager reported to the Commissioner assigned to Muhammad’s arraignment:

       I believe it was at the 9/12 9am calendar that he stated that he never
       wanted to go pro se so he was scheduled for tomorrow’s calendar.

       This is all so confusing and back and forth.

       Sounds to me like he originally may have stated a few times that he
       wanted to go pro se however, he’s now saying that was “only because
       the PD’s office wouldn’t give him a different attorney” If he had been
       given another attorney, he wouldn’t want to proceed pro se.7

       (16) Muhammad contributed further to the uncertainty surrounding his

purported waiver of his right to counsel when he filed a pro se motion in the Drug

Cases, dated October 11 and docketed on October 17, 2019, alleging, among other


7
 Email from Lori D. Lavallee, Judicial Case Manager, to Commissioner Lynn M. Parker, Oct. 7,
2019, 4:22 PM. This email is part of the Superior Court record but is not reflected in the Court’s
docket entries.
                                                6
things, that the courts were “forcing [him] to go pro se, for which [he] never

expressed any wishes to represent [himself].”8 Muhammad also claims in this

motion that he had stated on the record during the hearing on Trial Counsel’s motion

to withdraw that he did not want to represent himself “since that was the only choice

given”9 and had “reasserted [his] right to assistance of conflict free counsel.”10

       (17) At a November 14, 2019 hearing the Superior Court addressed

Muhammad’s pending motions, including the one in which he was asserting that he

was entitled to the appointment of counsel. After considering an unrelated issue, the

court turned to Muhammad’s Sixth Amendment claim, explaining that it

understood—consistently with what he had said in his pro se motion—that

Muhammad was complaining that he was being forced to represent himself.11

Muhammad did not contest this characterization of his claim. The court did not,

however, resolve Muhammad’s complaint; instead, the court deferred considering it

so that Muhammad could confer with Trial Counsel during what the court described

as a “cooling-off period.”12

       (18) On November 19, 2019, in the midst of this confusion—and, perhaps,

because of it—the Superior Court Criminal Administrative Judge who had presided


8
  App. to Opening Br. at A263.
9
  Id. at A262.
10
   Id.
11
   See id. at A331 (“The last point you had in your papers was . . . a Sixth Amendment violation,
that you were being forced to represent yourself. Right?”)
12
   Id. at A337.
                                               7
over a case review in Muhammad’s Trafficking Case that day entered scheduling

orders and assigned both of Muhammad’s cases to the same judge who was

considering Muhammad’s Sixth Amendment claim in the Drug Cases “for all

purposes including trial.”13 The assignment letters provided that “[the] [f]irst case

review to ensure the defendant has received discovery is set for December 2, 2019.

Final case review for all three cases is set to be held on January 6, 2020, and trial for

them is scheduled for January 22, 2020.”14

      (19) In light of Muhammad’s October filing in which he raised Sixth

Amendment concerns, during the December 2 case review covering the Trafficking

Case and the Drug Cases the newly assigned judge sought to clarify whether

Muhammad still wished to represent himself. As part of its review of the history of

Muhammad’s cases and the status of his representation by counsel, the court

reminded Muhammad that, at an earlier hearing, it had engaged in a colloquy during

which Muhammad said that he was “willing to represent [himself].”15 Muhammad

disagreed, stating: “I said on the record that I didn’t want to represent myself.”16

When the court questioned the accuracy of Muhammad’s memory, Muhammad

stood firm, stating: “I said [it] clear, I said I don’t want to represent myself, but if



13
   State v. Muhammad, No. 1904007225(N), D.I. #22; State v. Muhammad, No. 1905000605(N),
D.I. #19.
14
   Id.
15
   App. to Opening Br. at 385.
16
   Id.
                                           8
I’m being forced, I’d rather hang myself than have somebody else hang me, that’s

what I said.”17

       (20) In light of Muhammad’s responses and the pendency of his motion, the

court advised Muhammad:

       THE COURT: . . . So what we’re going to do now is determine whether
       you’re going to represent yourself or not, all right?

       MUHAMMAD: Okay. So we’re going to want to address that?18

The court then began a colloquy with Muhammad:

       THE COURT: You understand in the three cases, case numbers ending
       7255, 0605, and 0911, that you’ll have to conduct your defense in
       accordance with the rules of evidence and criminal procedure, correct?

       MUHAMMAD: I don’t understand.

       THE COURT: Okay. If you were to represent yourself, you’d have to
       adhere to the rules of evidence, you understand that? Yes or no?

       MUHAMMAD: I don’t understand.

       THE COURT: Okay. If you were to represent yourself, you’d have to
       adhere to the rules of evidence, you understand that? Yes or no?

       MUHAMMAD: No, I don’t understand.

       THE COURT: Okay. The nature of the charges against you, do you
       understand those?

       MUHAMMAD: No. I don’t even know what charges I have. . . .19


17
   Id. at A385-86.
18
   Id. at A387.
19
   Id. at A388–89.
                                         9
Muhammad then provided a bewildering explanation of his confusion based on

“fake case numbers”20 and counts in the two indictments that were not identical to

the original charges upon which he was arrested.

       (21) Based on this history and Muhammad’s responses during this colloquy,

the trial judge concluded that he could not “in good conscience find that [Muhammad

was] competent to represent [him]self”21 and ordered Trial Counsel to represent him

in all pending matters.

       (22) In the interim between the December 2 case review and Muhammad’s

final case review, which was scheduled for January 6, 2020, Trial Counsel filed a

motion for leave to file out of time a motion to suppress evidence. Leave was

granted, and the motion, which challenged the April 2019 search of the Newark

motel room and a related vehicle search as well as the questioning of Muhammad in

violation of Miranda v. Arizona,22 was filed. The motion to suppress was pending

at the time of Muhammad’s January 6, 2020 final case review.

       (23) At the final case review, Muhammad, with the assistance of Trial

Counsel, entered into a plea agreement with the State to resolve the Trafficking Case

and the Drug Cases. In accordance with the agreement, Muhammad entered pleas

of guilty to one count of Tier 2 drug dealing (cocaine) (as a lesser-included offense


20
   Id. at A389.
21
   Id. at A390.
22
   Miranda v. Arizona, 384 U.S. 436 (1966).
                                              10
to Tier 4 drug dealing); one count of drug dealing (methamphetamine with no tier

level); and second-degree promoting prostitution (as a lesser-included offense of

trafficking an individual). In exchange for his guilty pleas, the State agreed to enter

a nolle prosequi on the remaining charges in Muhammad’s cases.

       (24) Before accepting Muhammad’s plea, the court heard from Trial

Counsel who reported that he had reviewed the facts of the case and the terms of the

plea agreement with Muhammad, who, in Trial Counsel’s opinion, understood the

constitutional rights that he was giving up by entering the guilty pleas. Trial counsel

also stated his belief that Muhammad was entering the pleas knowingly,

intelligently, and voluntarily.

       (25) The court then addressed Muhammad, who confirmed that he had freely

and voluntarily decided to plead guilty to the charges identified in his written plea

agreement. Muhammad further confirmed that he understood the penalties he was

facing if the court accepted his pleas and that no one had threatened him or made

any promises to him to induce him to offer the guilty pleas. He also acknowledged

that he understood that, by entering the guilty pleas, he would be giving up the

constitutional rights that were specifically enumerated on the written guilty-plea

form he had signed along with his plea agreement.23


23
  The constitutional rights listed on the Truth-in-Sentencing Guilty Plea Form are (1) the right to
have a lawyer represent you at trial; (2) the right to be presumed innocent until the State can prove
each and every part of the charge(s) against you beyond a reasonable doubt; (3) the right to a
                                                11
        (26) The court then accepted Muhammad’s pleas and acceded to the State’s

and Muhammad’s joint recommendation of immediate sentencing and an aggregate

sentence of 10 years of Level V incarceration, with all but 16 months of that time

suspended and with credit for time served. Muhammad then appealed.

        (27) On appeal, Muhammad contends that the Superior Court erred when it

revisited his prior waiver of counsel in the Trafficking Case—a waiver the court

accepted after due inquiry—despite his later statements in his pro se filings and in

open court claiming that he was entitled to the appointment of counsel in the Drug

Cases and, more generally, that he never said he wanted to represent himself.

According to Muhammad, by revisiting the waiver in the Trafficking Case and

finding no waiver in the Drug Cases, the Superior Court violated Muhammad’s

constitutional right to self-representation and forced him to use Trial Counsel despite

the prior waiver. We review claims involving the violation of constitutional rights

de novo.

        (28) This Court has recognized that “[a] defendant has the right to self-

representation under the Sixth Amendment to the United States Constitution and

Article I, Section 7 of the Delaware Constitution.”24 This right, however, “may only



speedy and public trial by jury; (4) the right to hear and question the witnesses against you; (5) the
right to present evidence in your defense; (6) the right to testify or not testify yourself; and, (7) the
right to appeal, if convicted, to the Delaware Supreme Court with assistance of a lawyer.
24
   Merritt v. State, 12 A. 3d 1154, 2011 WL 285097, at *3 (Del. Jan. 27, 2011) (TABLE) (citing
Faretta v. California, 422 U.S. 806, 807 (1975)).
                                                  12
be invoked when the defendant has made a knowing and intelligent waiver of the

right to counsel and the record must show that the defendant has clearly and

unequivocally made his choice.”25 As previously noted, when a trial court is

confronted with a defendant’s request to proceed pro se, it must engage in a

Briscoe/Welty colloquy with the defendant to ensure that the defendant’s waiver of

his right to counsel is knowing and intelligent.26

       (29) Here, the record is devoid of any support for Muhammad’s claim that

he knowingly and intelligently waived his right to counsel in the Drug Cases, nor

does it show that he made a clear and unequivocal choice to do so. Muhammad’s

appellate counsel acknowledged as much at oral argument in this Court. And what

is more, Muhammad’s appellate counsel recognized that, had Muhammad proceeded

to trial without counsel in the Drug Cases and been convicted, he would have had a

valid claim that he was deprived of his Sixth Amendment right to counsel because

there had been no Briscoe/Welty colloquy.27 It follows, then, that the trial court’s


25
   Hooks v. State, 416 A.2d 189, 197 (Del. 1980).
26
   See ¶ 12, supra, and n. 5.
27
         THE COURT: Let’s say [Muhammad] did go to trial by himself to preserve this appeal.
         Given what you said about the state of the record on the drug charges, would he have a
         valid claim that he was deprived of the right to counsel because there had not been a Briscoe
         colloquy as to the drug charges?
         COUNSEL: If we assume that there was no full Briscoe colloquy at the arraignment
         calendars with the Commissioner, then yes.
         THE COURT: Well, there’s no record of it.
         COUNSEL: There’s no record of it.
Oral      Argument       at    17:15–17:41,      Muhammad         v.   State     (No.     7,    2020),
https://livestream.com/accounts/5969852/events/9878250/videos/227484941.

                                                 13
decision that Muhammad should be represented by counsel in the Drug Cases did

not violate his Sixth Amendment rights; to the contrary, it preserved them.

         (30) The Trafficking Case presents a different scenario because the Superior

Court had conducted a full Briscoe/Welty colloquy with Muhammad, as a result of

which it concluded that Muhammad had knowingly, voluntarily, and intelligently

waived his right to counsel. Consequently, Muhammad contends that, because he

did not engage in serious and obstructionist conduct after the court accepted his

waiver, the court should not have “terminated”28 his self-representation in the

Trafficking Case.

         (31) Muhammad’s argument misses the point. The Superior Court did not

revisit Muhammad’s waiver of his right to counsel because of his behavior; it did so

because Muhammad himself re-invoked his right to counsel after the waiver and two

and a half months before his scheduled trial. In the pro se motion Muhammad

drafted within three days of his arraignment in the Drug Cases and the Trafficking

Case, Muhammad described the arraignment as “the courts seventeenth attempt at

forcing me to go pro se for which I never expressed any wishes to represent

myself.”29       In that same motion, Muhammad expressed his concern that the

Commissioner who presided at the arraignment “said she will ignore my right to



28
     Opening Br. at 49.
29
     App. to Opening Br. at A263.
                                          14
assistance of counsel.”30 Elsewhere in the motion, Muhammad explained: “I

reasserted I would like to exercise my right to counsel.”31

       (32) In light of these statements, it is understandable that at the December 2

case review, the specially assigned trial court judge would revisit the propriety of

Muhammad continuing to represent himself, including in the Trafficking Case.

Indeed, as we view the record, Muhammad invited the court to reconsider his prior

waiver. And when that happened on December 2, Muhammad’s statements to the

court that he did not understand the nature of the charges he faced or the rules of

evidence and criminal procedure by which he would be required to abide if he

proceeded pro se justified the court’s re-appointment of counsel.

       (33) Subsequent events vindicated the Superior Court’s reappointment of

counsel. As mentioned above, the re-engaged Trial Counsel filed a motion to

suppress on Muhammad’s behalf—a move ostensibly designed to gain bargaining

leverage at the final case review scheduled for January 6, 2020. And at that case

review, Trial Counsel negotiated a plea agreement, which, according to the court’s

factual findings, Muhammad accepted knowingly, intelligently, and voluntarily.

More to the point of Muhammad’s present claim, he told the court that he was—at

last—satisfied with Trial Counsel’s representation of him.


30
   Id. at A265.
31
   Id. at A264. It is unclear when Muhammad claims to have reasserted his right to counsel, but a
fair reading of his pro se motion suggests that it occurred at his arraignment.
                                               15
          (34) The State contends—and there is considerable persuasive force to its

argument—that Muhammad’s guilty pleas operate as a waiver of his right to self-

representation. Pointing to a split of authority in the federal circuit courts of appeal

on this issue, Muhammad counters that the deprivation of the right to self-

representation is a structural error and, therefore, not subject to waiver. Muhammad

also points to an arguably analogous United States Supreme Court decision—Class

v. United States32—which considered the types of constitutional claims that are

waived when a defendant pleads guilty, in his effort to defeat the State’s waiver

argument. Because Muhammad never waived his right to counsel in the Drug Cases

and himself called into question the validity of his waiver in the Trafficking Case,

thus justifying the court’s re-evaluation of it and consequent reappointment of

counsel, we need not address whether Muhammad’s pleas effected a waiver.

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                       BY THE COURT:

                                                       /s/ Gary F. Traynor
                                                             Justice




32
     Class v. United States, __ U.S. __, 138 S. Ct. 798 (2018)
                                                  16